Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 4/18/2021.  Applicant has elected Group II, corresponding to claims 1-7. Invention Group I, corresponding to claims 8-10, is withdrawn from further consideration.

	
Specification
The specification submitted 11/28/2019 has been accepted by the examiner.

Drawings
The drawings submitted on 11/28/2019 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/28/2019 and 6/01/2020 have been considered by the examiner.



	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kuo (US # 20190237452).

Regarding Claim 1, Kuo teaches a display device (see Fig. 4 and corresponding text), comprising: 
a substrate (110); 

a light-emitting diode chip (130a); and 
a wavelength conversion film (160) directly covering a top surface and side surfaces of the light-emitting diode chip (shown), and the wavelength conversion film converts light emitted by the light-emitting diode chip into white light ([0042] teaches that the light is mixed of many wavelengths, which would make a type of white light); and 
a color filter layer (172, 174, 176) above the white light-emitting units (shown).

Regarding Claim 2, Kuo teaches the display device of claim 1, wherein the color filter layer comprises a plurality of color resists, each of the color resists is a red color resist, a green color resist or a blue color resist ([0042]), and the color filters respectively correspond to the white light-emitting units (the colors correspond to the LEDs to get the output desired).

Regarding Claim 3, Kuo teaches the display device of claim 2, wherein the color filter layer further comprises a black matrix between the color resists (not shown but see [0063] teaching black matrix between color filters).

Regarding Claim 4, Kuo teaches the display device of claim 1, wherein the light-emitting diode chip emits blue light (130a is blue; see [0042]).

Regarding Claim 5, Kuo teaches the display device of claim 1, wherein the wavelength conversion film comprises a plurality of first quantum dots and a plurality of second quantum dots ([0042] teaches multiple types of quantum dots), and a wavelength range of light excited from the first quantum dots are different from a wavelength range of light excited from the second quantum dots (different QD dot colors are defined by their different wavelength excitation ranges).

Regarding Claim 6, Kuo teaches the display device of claim 1, wherein the light-emitting diode chip is a light-emitting diode chip without substrate (130a is shown with a substrate), and a thickness of the light-emitting diode chip is in a range from about 5 microns to about 10 microns (see the thickness range of H2 in the middle of [0033]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US # 20190237452) in view of Lee (US # 20190378873).

Regarding Claim 7, although Kuo discloses much of the claimed invention, it does not explicitly teach the display device of claim 1, wherein a thickness of the color filter layer is in a range from about 3 microns to about 100 microns.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Lee teaches a similar display device design (see Figs. 5-6 and corresponding text) comprising a display device wherein a thickness of the color filter layer (221, 222, 223) is in a range from about 3 microns to about 100 microns (see [0108--109] describing the thickness of the color filters in relation to the black matrix that partitions them).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the color filter thickness, taught in Kuo, as suggested by Hong. Specifically, the modification suggested by Hong would be to employ a thickness of the color filter layer in a range from about 3 microns to about 100 microns. The rationale for this modification is that this range provides a total device thickness that provides a balance of color filtering and thin display. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of thin display layers are well known in the art (see MPEP 2144.01). 

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899